Citation Nr: 0012169	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center, Biloxi, 
Mississippi


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment provided at a private hospital on February 6, 
1998, and/or for treatment provided at a private hospital 
beginning on March 28, 1998.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.W.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Biloxi, 
Mississippi.  The veteran resides in the jurisdiction of the 
VA Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran presently has a total disability rating for 
his service-connected PTSD.

2.  The veteran incurred unauthorized medical expenses for 
the period beginning March 28, 1998, at Santa Rosa Medical 
Center (SRMC), in connection with his treatment for 
difficulties associated with generalized seizure activity 
which began at night while he slept.  When emergency medical 
services arrived at the patient's home, his ventilation 
became inadequate and intubation was required.

3.  The closest VA facility that could treat the veteran's 
condition was reportedly in another state, and he reportedly 
would not have survived the trip on March 28, 1998.


CONCLUSION OF LAW

The claim of entitlement to reimbursement of unauthorized 
medical expenses for treatment provided at a private hospital 
on February 6, 1998, and/or for treatment provided at a 
private hospital beginning on March 28, 1998 is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of 
a claim for payment or reimbursement of unauthorized medical 
expenses, this generally means that the claimant must present 
evidence which tends to show that each of three regulatory 
conditions can be satisfied.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  Specifically, the claimant must present 
evidence to the effect that:

	(a) The care and services rendered were either:

	(1) for an adjudicated service- 
connected disability, or

	(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

	(3) for any disability of a veteran 
who has a total disability, permanent in 
nature, resulting from a service-
connected disability, or

	(4) for any injury, illness, or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program and who is medically determined 
to be in need of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.48(j); and

	(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

	(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 
17.130 (1999).

The aforementioned requirements are satisfied in this case.  
The evidence shows that the veteran presently has a total 
disability rating for his service-connected PTSD.  The 
evidence further shows that the veteran incurred unauthorized 
medical expenses for the period beginning March 28, 1998, at 
SRMC in connection with his treatment for difficulties 
associated with generalized seizure activity which began at 
night while he slept.  In addition, the medical evidence 
shows that when emergency medical services arrived at the 
patient's home, his ventilation became inadequate and 
intubation was required.  Finally, the veteran's companion 
has stated that she was told that the closest VA facility 
that could treat the veteran's condition was in another state 
and "he would not make it there."  Under these 
circumstances, the Board finds that the claim for VA payment 
or reimbursement of unauthorized medical expenses is well 
grounded.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).  See Woodson v. Brown, 8 Vet. App. 352, 355-
56 (1995), and Parker v. Brown, 7 Vet. App. 116, 119 (1994) 
(suggesting that the veteran's own ipse dixit averment of an 
emergency might be enough to make a claim well grounded under 
38 U.S.C.A. § 1728); Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (indicating that the emergent nature of a condition 
bears significantly on whether a VA facility was feasibly 
available for treatment).


ORDER

The claim of entitlement to reimbursement of unauthorized 
medical expenses for treatment provided at a private hospital 
on February 6, 1998, and/or for treatment provided at a 
private hospital beginning on March 28, 1998, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As an initial matter, the Board notes that the claims folder 
contains a power of attorney for Kenneth M. Carpenter, 
Attorney at Law, to present and prosecute the veteran's 
claims for any and all benefits.  The file does not show that 
the attorney has been notified of the reimbursement claim or 
that he has been given an opportunity to represent the 
veteran.  There is nothing from the attorney or veteran to 
indicate that the attorney will not be representing him in 
these matters.  An appellant has a right to representation at 
all stages of his appeal.  38 C.F.R. § 20.600 (1999).  
Consequently, the attorney must be sent a copy of the 
pertinent VA records and given an opportunity to take action 
on behalf of the veteran.  

The April 1999 Statement of the Case (SOC) cited 38 C.F.R. 
§ 17.80.  That was redesignated 38 C.F.R. § 17.120 by 61 Fed. 
Reg. 21966 (May 13, 1996).  The correct citations should be 
used in the Supplemental Statement of the Case (SSOC).  
38 U.S.C.A. § 7105(d)(1)(B) (West 1991).   

The decision portion of the SOC refers to treatment provided 
at the South Baldwin Hospital on February 6, 1998.  The 
reasons for decision portion of the SOC refers to treatment 
provided at the SRMC on March 28, 1998.  The record shows 
further treatment at private facilities.  The veteran should 
be asked to clarify the dates and locations of treatment for 
which he is requesting reimbursement of unauthorized medical 
expenses.  

Finally, the Board finds that a VA examination is warranted.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).

The Board notes that the question of permanency appears to be 
an intertwined issue in the reimbursement matter under 
consideration that requires an adjudication determination by 
the RO before further review of the claim by VAMC personnel.

Accordingly, the case is REMANDED to the VAMC for the 
following:  

1.  The VAMC should contact the veteran 
and request that he clarify the dates and 
locations of treatment for which he is 
requesting reimbursement of unauthorized 
medical expenses.  

2.  The VAMC should assemble all original 
records pertaining to the veteran's claim 
for payment of unauthorized medical 
expenses incurred during private 
treatment beginning March 28, 1998 and/or 
February 6, 1998, which are not already 
associated with the file, and these 
should be made part of the appellate 
record for the duration of the appeal to 
the Board.

3.  The VAMC should schedule the veteran 
for an appropriate examination.  The 
claims folder should be made available to 
the examiner.  Any necessary tests or 
studies should be done.  The examiner 
should express an opinion on the 
following:  

A.  Is it as likely as not that the 
conditions treated at the private 
hospitals in February 1998 and/or 
March 1998 would aggravate (increase 
the severity of) the service-
connected PTSD?  

B.  Is it as likely as not that the 
veteran's inability to work because 
of PTSD will be permanent?  

4.  If the veteran fails to report for 
examination, the VAMC should notify him 
of the requirements of 38 C.F.R. § 3.655 
and give him an opportunity to explain 
any good cause he may have for missing 
the examination.  

5.  After examination of the veteran, the 
VAMC should refer the case to the RO.  
The RO must adjudicate whether a 
permanent total disability rating is 
warranted for PTSD.  The VAMC should be 
notified of the decision.  

6.  The VAMC should readjudicate the 
reimbursement claim with specific 
consideration of 38 C.F.R. § 17.120 
(a)(2) and (3) (1999).  

7.  If the claim remains denied, the VAMC 
should issue a SSOC with correct 
citations and a copy to the veteran's 
attorney.   

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant and his attorney have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 


